NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


NASARIO CRUZ-BETANCOURT,                      )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-4361
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; William D. Sites, Judge.

Jose Baez of The Baez Law Firm, Miami,
for Appellant.




PER CURIAM.


              Affirmed.



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.